Citation Nr: 1544820	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for prostate cancer, to include as due to his in-service herbicide exposure


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

The Board notes that in his September 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing at his local RO on July 11, 2014.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for prostate cancer, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

The Veteran's service-connected diabetes mellitus requires oral agents and a proper diet but does not require limitation or regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished. 

Through notice letters dated in August 2010 and March 2011, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates through both notice letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that both notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the August 2010 and March 2011 notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's current claim.  Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination in connection to his diabetes mellitus claim in September 2010.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on an interview with the Veteran, a review of his medical records, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's diabetes mellitus has been rated 20 percent disabling effective from July 28, 2010.  See October 2010 rating decision.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  Although the Veteran filed a separate claim seeking a higher rating for his diabetes mellitus in February 2011 which was denied in the July 2011 rating decision, he filed a notice of disagreement (NOD) with both rating decisions in August 2011, which was within one year of the October 2010 rating decision.  

According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the severity of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, a restricted diet, and regulation of his activities.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, the preponderance of the medical evidence of record does not indicate that the Veteran has to follow a restricted diet, take insulin, or have restrictions placed on his activities as a result of his service-connected diabetes.  

The Board has reviewed the September 2010 VA examination report, as well as pertinent VA and private treatment records, all of which address the state of the Veteran's diabetes.  The records in totality show that the Veteran has diabetes mellitus which he primarily controls through oral hypoglycemic agents.  A private laboratory report dated in September 2007 contains the Veteran's blood glucose test results, and reflects that the glycohemoglobin (glyco HGB) A1C level was 7 percent.  In the comment section, it was noted that the glycohemoglobin reference range for a normal non diabetic was less than 6 percent.  VA treatment records issued at the San Juan VA Medical Center (VAMC), and dated in August 2010, reflect that the Veteran carried a diagnosis of diabetes mellitus type II, and was not using medication to help treat this disorder.  At the September 2010 VA examination, the VA examiner confirmed this diagnosis, noting that the Veteran's diabetes mellitus first had its onset in 2006.  According to the examiner, the Veteran had a history of increased glucose levels since 2006, and although he was initially treated for this disorder, he stopped taking medication due to symptoms of dizziness that began six months prior.  The Veteran denied a history of diabetes-related hospitalizations or surgery, pancreatic trauma, or diabetes-related neoplasms.  He did report a history of hypertension that began in 2006, noting that he takes between 10/40 milligrams (mg) of Lotrel on a daily basis to treat this disorder.  The Veteran denied a history of cardiac or pulmonary problems, and he further denied a history of hypoglycemic reactions or ketoacidosis as a result of his diabetes mellitus.  When asked whether the Veteran was instructed to follow a restricted or special diet, and/or whether the Veteran was restricted in his ability to perform strenuous activities, the examiner responded that he was not.  The Veteran denied any symptoms of peripheral vascular disease in the lower extremities, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, genitourinary disorders or other complications stemming from his diabetes mellitus.  

On physical examination, the Veteran's vital signs were shown to be normal, and his current weight of 142 pounds revealed a loss of less than 10 percent when compared to his baseline weight.  The eye examination results were clear for any abnormalities, and the cardiac examination findings were absent evidence of congestive heart failure or pulmonary hypertension.  The Veteran did not exhibit any abnormal breath or extra heart sounds, and physical examination of his extremities were shown to be normal.  On neurological examination, the Veteran's reflexes were shown to be 2+ in the upper and lower extremities bilaterally, and the Veteran's sensation in each extremity was normal to vibration, pain/pinprick, position sense, and light touch.  In addition, the Veteran's motor strength was shown to be normal throughout range of motion exercises in the ankles, hips, knees, fingers, wrists, and elbows.  The Veteran also underwent a blood glucose test, the results of which revealed a blood glucose level of 142 mg/dL, a glyco hemoglobin level of 7.6 percent and the A1C hemoglobin level of 6.5 percent.   

Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having diabetes mellitus, type II, and determined that the evidence did not reflect any visual impairment, kidney disease, neurological disease, cardiovascular disease, or 'other' diabetic condition.  The examiner further noted that the Veteran's diabetes mellitus had no effect on his usual occupation.  

VA treatment records issued at the San Juan VAMC, and dated from 2010 to 2013, reflect that the Veteran was seen on a regular basis for treatment of his diabetes mellitus.  These records reflect that the Veteran was instructed to monitor his blood glucose level with the use of glucose test strips and a lancing device.  These records further reflect that the Veteran takes one-half of a 1000 mg tablet of Metformin Hydrochloride (HCL) twice a day with food for his diabetes.  During a May 2012 primary care visit, the VA treatment provider noted that the Veteran had neither gained nor lost any weight.  It was also noted that the Veteran's glucose level was 122 mg/dL and his hemoglobin A1C level was 6.8 percent.  Based on his evaluation of the Veteran, the VA treatment provider determined that the Veteran's diabetes was mild to moderate in severity, and that the Veteran's condition was asymptomatic and improving.  The Veteran was instructed about the importance of a proper low sugar diet, medication compliance, and proper physical activity and exercise.  VA treatment records dated in September 2012, February 2013, and March 2013 also portray the Veteran's diabetes as mild to moderate in severity, and describe the Veteran's condition as asymptomatic.  These records further show that the Veteran was continually instructed about the importance of a low sugar diet, compliance with his medication, and proper physical activity and exercise.  

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating.  Id.  The Veteran's VA examination report and outpatient records do not reflect a regulation of his occupational and recreational activities.  Indeed, the medical evidence, as indicated by the VA treatment reports and the September 2010 VA examination report, reflect that the Veteran was instructed on the importance of exercise and increasing his physical activities.  None of these records indicate that he was placed on activity restriction as a result of his diabetes.  

The general picture presented by the clinical evidence with regard to the Veteran's diabetes mellitus is one that more closely approximates the constellation of symptomatology contemplated in the rating criteria for a 20 percent evaluation on the basis of a non-insulin dependent diabetes.  The record reflects that the Veteran requires oral hypoglycemic agents to help control his diabetes.  As noted above, the Veteran has been prescribed with Metformin HCL, which he is required to take twice a day, and he uses glucose test strips every other day to monitor his blood glucose levels.  The medical evidence does not show that he has been encouraged and/or instructed to refrain from certain activities or to follow a restricted or special diet as a result of his diabetes mellitus.  See September 2010 VA examination report.  Also, during an April 2013 VA eye consultation, the Veteran denied taking any insulin.  Although the Veteran was instructed on the importance of physical activities, exercise, and maintaining a low sugar diet, he does not report to follow a specific diet, and he has never reported to experience any restrictions with regard to his ability to perform strenuous activities.  Therefore, the criteria for the assignment of a 40 percent rating have not been met.  

In addition, the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations or weekly visits to a diabetic care provider.  Indeed, the Veteran denied experiencing any such problems at his examination.  Thus, there is no pathology attributable to diabetes mellitus, type 2, which would call for the assignment of an even higher disability rating (i.e., 60 percent, 100 percent), and the Veteran does not appear to so contend.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires oral agents, and has been instructed on the importance of a proper diet, physical activity, and exercise, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board therefore finds that no basis exists for the assignment of an increased rating in excess of 20 percent for diabetes mellitus, type II, under Diagnostic Code 7913.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected diabetes mellitus, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 20 percent evaluation is appropriate for the entirety of the rating period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected diabetes mellitus type II, but the evidence reflects that those manifestations are not present in this case.  As noted above, the medical evidence reflects that the Veteran's diabetes is mild to moderate in nature, that he has to take oral hypoglycemic agents on a regular basis to help control his diabetic condition, and that he is otherwise asymptomatic.  He has been instructed on the importance of a proper diet, physical activity, and exercise, but he has not been placed on a restricted diet, and he does not restrict or regulate his activities as a result of his diabetes mellitus.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's diabetes  Likewise, the September 2010 VA examiner determined that the Veteran's diabetes mellitus did not impact his ability to work.  The Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for the diabetes mellitus, type II, and thus the Board finds it unnecessary to consider entitlement at this juncture.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus type II is denied.  


REMAND

Prostate Cancer 

The Veteran contends that he developed prostate cancer as a result of his in-service herbicide exposure.  His DD 214 reflects that he served in the Republic of Vietnam from October 1969 to November 1970.  In the absence of affirmative evidence to the contrary, he is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(d)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Unfortunately, the medical evidence of record is unclear as to whether the Veteran has ever been diagnosed with having prostate cancer during the pendency of the appeal.  In a private medical report dated in June 2011, the Veteran's physician, C.Q. M.D., determined that the Veteran had a final diagnosis of prostatic carcinoma, Stage II.  However, his physician did not reference any diagnostic test results or laboratory findings when providing this diagnosis.  Indeed, private laboratory results issued through Laboratorio Clinico Turabo, and dated in October 2006, indicate that the Veteran's prostatic specific antigen (PSA) level was 0.769 ng/ml.  The November 2009 lab results revealed a PSA level of 0.947.  In the comment section it was noted that the serum PSA value was not an absolute test for malignancy, and should be used in conjunction with information available from clinical evaluation and other diagnostic procedures.  The Board is unclear as to the significance of these results, and whether these measurements were indicative of cancer.  

The Veteran underwent a VA genitourinary examination in July 2011, and the physical examination results did not reveal any abnormalities in the prostate.  Based on his evaluation of the Veteran, the examiner determined that the Veteran did not have prostate cancer.  In addition, VA outpatient records dated from 2011 to 2013 were negative for signs of, or treatment for, prostate cancer.  

However, based on the evidence of record as it currently stands, the Board is unclear as to whether the Veteran did at one point have a diagnosis of prostate cancer which has since resolved, or whether the diagnosis of prostatic carcinoma, as annotated by Dr. Q. in the June 2011 medical report, was predominantly based on the Veteran's reported statements rather than on any objective medical findings.  

As such, the Board finds that additional evidentiary development is necessary before the claim for service connection for prostate disorder can be rendered.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  Other than the June 2011 medical report, the claims file contains no additional medical records generated by Dr. Q.  On remand, the AOJ should contact Dr. Q., and attempt to retrieve any additional medical records issued by Dr. Q. that are pertinent to the Veteran's claimed prostate cancer.  The AOJ should also ask Dr. Q. what objective medical findings, records, evaluations or diagnostic test results he relied upon when rendering a diagnosis of prostatic carcinoma in the June 2011 letter.  

Hypertension and Erectile Dysfunction

The Veteran contends that his hypertension and erectile dysfunction were either caused or aggravated by his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record demonstrates that the Veteran is currently diagnosed with hypertension and erectile dysfunction.  See September 2010 and July 2011 VA examination reports.  Specifically, at the September 2010 VA examination, the VA examiner diagnosed the Veteran with having hypertension and determined that said disorder was not a complication of his diabetes.  In her rationale, the VA examiner reasoned that there was no microalbuminuria present.  When asked whether the Veteran's hypertension had worsened or increased as a result of the Veteran's diabetes, the VA examiner indicated that it had not, but did not provide an explanation for this determination.  Unfortunately, the Board does not find this opinion to be adequate.  First, the Board is unclear as to how the presence of microalbuminuria, or lack thereof, is relevant when determining whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  In this regard, the VA examiner did not provide any medical theories or principles in support of his rationale, nor did he explain the significance of microalbuminuria as it relates to the Veteran's hypertension, his diabetes mellitus, and the relationship between these disorders.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the clinician must support his or her medical findings with adequate medical analysis.  Stefl and Nieves-Rodriguez, both supra.

Also, with regard to whether the Veteran's hypertension was aggravated as a result of his diabetes mellitus, although the examiner did address this etiological theory, she did not cite to the records reviewed or relied upon in making his ultimate determination.  In addition, the examiner failed to provide the rationale upon which her opinion was based.  The examiner recites the Veteran's medical history, but does not explain how this history helped her arrive at her determination.  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  Thus, the Board finds that another medical opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's hypertension, is necessary. 

With regard to the Veteran's erectile dysfunction, at the July 2011 VA examination, the VA examiner diagnosed the Veteran with having erectile dysfunction, and determined that said disorder was neither caused by, or a result of his diabetes mellitus.  In reaching this assessment, the VA examiner explained that the Veteran's erectile started in 2000 while his diabetes mellitus started several years afterwards.  

Critically, however, the examiner did not address the question of whether the Veteran's currently diagnosed erectile dysfunction was aggravated by his service-connected diabetes mellitus, type II.

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is also necessary to address the currently diagnosed erectile dysfunction--including whether the erectile dysfunction was aggravated by the service-connected diabetes mellitus type II.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining to the Veteran's hypertension and erectile dysfunction, as well as his claimed prostate disorder, from the VAMC in San Juan, Puerto Rico, dated from 2013 to the present time.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Ask the Veteran to provide the most recent address for Dr. C.Q., as well as the specific dates in which she received treatment with Dr. Q.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from Dr. Q.  

After obtaining the appropriate release of information form(s) where necessary, contact Dr. Q., and procure and associate with the claims folder copies of records of any treatment that the Veteran may have received from him - specifically, any treatment the Veteran received for his claimed prostate cancer.  

If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

3. Then, contact Dr. Q., provide him with a copy of the June 2011 letter he drafted, as well as copies of the October 2006 and November 2009 diagnostic test findings issued at Laboratorio Clinico Turabo, and ask him to respond to the following questions:  
4. 
a. What medical evidence did he rely upon when rendering a diagnosis of prostatic carcinoma, stage II in the June 2011 medical report?

b. Address the significance of the PSA measurements provided by way of the October 2006 and November 2009 laboratory findings?  Were the PSA measurements reflected in the laboratory findings in any way signs or indications of prostatic carcinoma?

c. What was the basis underlying his diagnosis of prostatic carcinoma? Did he rely on any objective medical findings or the Veteran's reported assertions when providing this diagnosis?  

5. The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his hypertension in September 2010, or another appropriate VA physician with appropriate expertise if this examiner is unavailable.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's hypertension was proximately due to, or aggravated by his service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.  

The VA examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the VA examiner finds that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus type II, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the VA examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA physician and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The VA examiner should provide the opinions requested above.)  

6. The AOJ should refer the claims file (to include both the VBMS and Virtual VA folder), and a copy of this Remand, to the same examiner who evaluated the Veteran for his erectile dysfunction in July 2011, or another appropriate VA physician with appropriate expertise if this examiner is unavailable.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's erectile dysfunction was proximately due to, or aggravated by his service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of erectile dysfunction prior to aggravation, and the permanent, measurable increase in erectile dysfunction resulting from the aggravation.  

The VA examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the VA examiner finds that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected diabetes mellitus type II, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the VA examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA physician and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The VA examiner should provide the opinions requested above.)  

7. After completing the requested actions and any additional notification and/or development deemed warranted, the remaining claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


